IN THE COURT OF APPEALS OF MARYLAND



               No.65


       September Term, 2013



          CANDACE MEGAN BURNS


               v.


         STATE OF MARYLAND




    Barbera, C.J.
    Harrell
    Battaglia
    Greene
    Adkins
    McDonald
    Watts,

                       JJ.




          PER CURIAM ORDER




     Filed: April 10, 2014
CANDACE MEGAN BURNS           *      IN THE

                              *      COURT OF APPEALS

          v.                  *      OF MARYLAND

                              *      No. 65

STATE OF MARYLAND             *      September Term, 2013



                      PER CURIAM ORDER

     The petition for writ of certiorari in the above-entitled case

having been granted and argued, it is this 10th day of April, 2014,

     ORDERED, by the Court of Appeals of Maryland, that the writ of

certiorari be, and it is hereby, dismissed with costs, the petition

having been improvidently granted.




                                              /s/ Mary Ellen Barbera
                                                  Chief Judge